DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2022 has been entered.
 
Response to Amendment
The amendment filed on December 2, 2022 has been entered. 
Claims 1-8, 10-17, and 19-20 are pending.
Claims 1, 3, 5, 7-8, 10, 12, 14, 16, and 19 have been amended.
Claims 1-8, 10-17, and 19-20 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner et al. (US 2020/0225844 A1, hereinafter referred to as Lerner) in view of Agarawala et al. (US 2019/0313059 A1, hereinafter referred to as Agarawala).
Regarding Claims 1, 10, and 19,
Lerner teaches:
“providing for virtual … between first plural participants within a first room of plural rooms, the plural rooms being included within a virtual space …” (paragraphs [0011], [0016], [0046]).  [The mixer server assigns to a user a preferred virtual room based on which virtual room most friends or acquaintances of the user are occupying ([0011]).  The client devices are associated with a plurality of virtual rooms, which can be split into two or more virtual sub-rooms ([0016]).  The system includes a virtual wall having a plurality of media, in which a client device lays out the entries, and the user can navigate through the entries as rapidly as they wish as tiles or pages in the virtual wall ([0046]).]  (NOTE: The preferred virtual room with most friends or acquaintances of the user is equivalent to the “first room,” the people within the room to the “first plural participants,” and the plurality of virtual rooms and sub-rooms to the “plural rooms.” The virtual wall is equivalent to the “virtual space.”)
“for each participant of the plural participants, providing a first audio channel associated with audio output of the first room” (paragraphs [0007], [0010]).  [A computer-implemented method is provided for mass media presentations that includes receiving a plurality of audio reactions from a plurality of client devices that are captured by microphones on the client devices and are time-stamped ([0007]).  The method also includes mixing separately an audio reaction of the client device and other client devices of the virtual room of the client device ([0010]).]  (NOTE: The communication channel which transmits audio from the microphone is equivalent to the “audio channel” and the virtual room to the “first room.”)
“providing display of a room preview element within the first room, the room preview element corresponding to a live preview of a second room of the plural rooms” (paragraphs [0011], [0124], [0140], [0157]; fig 15, elements 1510, 1520, 1540).  [The mixer server assigns to a user a preferred virtual room based on which virtual room most friends or acquaintances of the user are occupying ([0011]).  A preview video or image is displayed in the virtual wall ([0117]).  In the video streaming system, video source 1510 is a live event or broadcast which is being transmitted to the mixer server 1520 over the communications network 1540, and there are separate video servers for the primary event, as well as audio mixing servers for the rooms and crowd ([0140]).  Alternatively, the virtual room can be split into two or more virtual room mixes, one for half the participants in a virtual room, half for the other; the mixer server 1520 sends the mix of a first half of the virtual room that does not include the participant's own audio and then unmixed streams of the priority transmitters from a second half of the room that does include the participant ([0157]).]  (NOTE: The preferred virtual room is equivalent to the “first room, ” the plurality of previews to the “preview elements” of the first and second rooms, the live event to the “live preview,” and the alternative second half of the room to the “second room of the plural rooms.” )
“providing a second audio channel associated with audio output of the second room” (paragraphs [0140], [0157]; fig 15, element 1520).  [There are separate audio mixing servers for the rooms in the live event ([0140]).  The mixer server 1520 sends the unmixed streams of the priority transmitters from a second half of the room that does include the participant ([0157]).]
“a processor; and a memory storing instructions that, when executed by the processor” as recited in Claim 10 (paragraph [0184]).
“A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer” as recited in Claim 19 (paragraph [0186]).
Lerner does not specifically teach:
“for virtual conferencing.” 
“providing display of a room preview element within the first room, the room preview element corresponding to a live preview of virtual conferencing between second plural participants within a second room of the plural rooms.” 
Agarawala teaches:
“for virtual conferencing” (paragraphs [0004], [0143]).  [The system provides an augmented reality (AR) and/or virtual reality (VR) computing environments ([0004]).  A user can be sitting in an airplane seat and joining a VR/AR meeting in a conference room ([0143]).]  (NOTE: The ability for a user to join a meeting in a conference room using VR/AR system components is equivalent to “virtual conferencing.”)
“providing display of a room preview element within the first room, the room preview element corresponding to a live preview of virtual conferencing between second plural participants within a second room of the plural rooms” (paragraphs [0138], [0247], [0249], [0269]; fig. 61, elements 104, 1101; fig. 11B, elements 6102, 6108; fig. 63, elements 6301,  6301A, 6301B, 6314).  [If a user is attending an AR meeting from a remote location, the AR system provides the remote attendee a composite room which accounts for the actual physical dimensions of his current room combined with the relative placement of avatars, people, and display objects within the room of the AR meeting he is attending ([0138]).  A user 6102 can also open or join an ongoing meeting space 6108, and the AR environment provides a live preview of an ongoing meeting space 6108 ([0247]).  The live preview includes icons or avatars of users participating in the meeting, including their real-time motions that are updated and changed in real-time based on what is detected in the underlying, ongoing meeting ([0249]).  AR environment 6301 can also generate a collaborative AR meeting space 6314 for various users who may be remotely located in different geographic areas or rooms, and AR user 2 (6102B) can join AR user 1 (6102A)  in the AR meeting space to create a collaborative AR meeting space 6314 ([0269]).]  (NOTE: The live preview includes icons or avatars of participating users is equivalent to the “the room preview element corresponding to a live preview of virtual conferencing,” the room with User 1 (6102A) to the “first room,” the meeting space 6314 to the “second room of the plural rooms,” and the users in meeting space 6314 to the “plural participants.” )
Both Lerner and Agarawala teach systems in which network communication is provided for multiple participants in a virtual environment including both audio and video, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Lerner disclosure, the specific use of the term “virtual conferencing” and the functionality to provide the user a live room preview of multiple rooms and the ability of that user to virtually enter a second room, as taught by Segal.  Such inclusion would have increased the specificity of the virtual communication system to include widely-used virtual meetings and would have added an additional element of reality to the conference, and would have been consistent with the rationale of using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
using known techniques to improve similar devices (methods, or products) in the same way to show a prima facie case of obviousness (MPEP 2143(I)(C))
Regarding Claims 2, 11, and 20,
Lerner in view of Agarawala teaches all the limitations of parent Claims 1, 10, and 19.
Lerner teaches:
“accessing a user-specified parameter corresponding to an audio mix for the first room” (paragraph [0076]).  [If the volume of the client audio device is off or too low to be heard, or set in a caption mode, the client device may use speech to text methods to display the text of the audio.]  (NOTE: The “speech to text” is equivalent to the “user-specified parameter.”)
“adjusting, based on the user-specified parameter, respective audio levels for the first audio channel and the second audio channel” (paragraphs [0075], [0076]).  [Users are able to utilize a gesture interface, such as a distraction-free interface ([0075]).  If the volume of the client audio device is off or too low to be heard, or set in a caption mode, the client device may use speech to text methods to display the text of the audio ([0076]).]  (NOTE: The distraction-free interface through which a user can set a volume is equivalent to the “user-specified parameter.”)
Regarding Claims 3 and 12,
Lerner in view of Agarawala teaches all the limitations of parent Claims 2  and 11.
Lerner teaches:
“receiving indication of a predefined gesture, by a first participant of the first plural participants, with respect to the room preview element” (paragraphs [0045], [0049]).  [A virtual wall has a plurality of entries for media items, and a client device lays out the entries horizontally and vertically in the virtual wall, allowing users to navigate through the entries in the virtual wall ([0045]).  Pages or tiles are arranged into strips, otherwise known as media sequences or carousels from left to right, on which simple interfaces or gestures are used to move through the pages from horizontally, from left to right or right to left; each carousel represents an event, show, chapter, article, episode, story ([0049]).]  (NOTE: The gestures are used horizontally, from left to right or right to left are equivalent to the “predefined gesture” and a user navigating the entries to the “first participant of the first plural participants.”)
“providing, in response to receiving the indication, for increasing the audio level of the second audio channel” (paragraphs [0074], [0076]).  [In response to determining a user input (UI) such as a gesture, command or other UI element indicative of a desire to create a reaction, the reaction UI is displayed over the media to which the user wishes to react ([0074]).  To help ensure that audio reactions can be heard, the client device can reduce the volume of the underlying video ([0076]).]  (NOTE: The gesture, command or other UI element are equivalent to the “indication, for increasing the audio level.”)
Regarding Claims 4 and 13,
Lerner in view of Agarawala teaches all the limitations of parent Claims 1  and 10.
Lerner teaches:
“wherein the room preview element includes a viewport with a live feed for a portion of the second room” (paragraphs [0132], [0124], [0139]).  [If the user navigates to a live event, and goes to the right-most or last entry, the client device will present to the user a live feed ([0132]).  The client device coupling the main window 1305 to the currently selected preview of the plurality of previews 1320 facilitates speed and accuracy of media selection ([0124]).  A vertical navigator 1310 comprises a small picture in picture images/videos as previews to display the live feeds received from multiple cameras ([0139).]
“wherein the room preview element includes a user-selectable interface element for adjusting the viewport to show the live feed for another portion of the second room” (paragraph [0049]).  [Since objects in physical space do not suddenly zoom or teleport in and out of view, there is a need for the development of systems and methods to effectively provide large amounts of information to a user with a natural and intuitive user interface ([0005]).  The arrangement in the virtual wall is much easier to navigate and recall than the traditional hyperlink system, where objects do not have a clear location in a two dimensional space with each row working as a carousel, while up-down navigation increments or decrements the vertical coordinate of which tile or page being view is displayed ([0051]). If the user navigates to a live event, and goes to the right-most or last entry, the client device will present to the user a live feed ([0132]).]  (NOTE: The user interface arrangement in the virtual wall is equivalent to the “user-selectable interface element for adjusting the viewport to show the live feed.”)
Regarding Claims 5 and 14,
Lerner in view of Agarawala teaches all the limitations of parent Claims 1  and 10.
Lerner does teach:
“wherein the first audio channel corresponds to multi-way communication between the plural participants.” 
“wherein the second audio channel corresponds to multi-way communication between the second plural participants within the second room.”
Segal teaches:
“wherein the first audio channel corresponds to multi-way communication between the plural participants” (paragraph [0061]).  [Using their smart phone, a user can interact, with the user in the AR/VR environment by speaking through the microphone of the smartphone, and the voice is heard by the users in the AR/VR system ([0061]).]
“wherein the second audio channel corresponds to multi-way communication between second plural participants within the second room” (paragraph [0062]).  [The AR system includes perspective sound for the various participants in a workspace; if a user is participating in a meeting or workspace over the telephone, the AR system positions an avatar or other graphic representing the remote user within the AR room or workspace for other users to see, and when the remote user speaks, the participants who wear AR headsets will hear the sound as if it is coming from the direction of the avatar or graphic, as if they were physically present in the same room as the other participants ([0062]).]
Both Lerner and Agarawala teach systems in which network communication is provided for multiple participants in a virtual environment including both audio and video, and those systems are comparable to that of the instant application, in which virtual conferencing system provides for the reception and transmission of audio and video data between devices, for communication between device users in real-time (specification, paragraph [0003]).  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Lerner disclosure, the ability to begin communication in a second conferencing session, as taught by Agarawala.  Such inclusion would have increased the specificity of the virtual communication system to include widely-used virtual meetings, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claims 6 and 15,
Lerner in view of Agarawala teaches all the limitations of parent Claims 1  and 10.
Lerner teaches:
“wherein the room preview element is user-selectable for navigating from the first room to the second room” (paragraph [0068]).  [The user can navigate up or down, and 
the transition from one carousel to the next carousel enables a nearly seamless selection and play of related content.]
Regarding Claims 7 and 16,
Lerner in view of Agarawala teaches all the limitations of parent Claims 6 and 15.
Lerner teaches:
“receiving indication of a user selection, by a first participant of the first plural participants, of the room preview element” (paragraph [0124]; fig. 13, elements  1305, 1310, 1315, 1320).  [Vertical navigation user interface 1310 and horizontal navigation user interface 1315 are provided, with each navigation user interface having a plurality of previews 1320; the system couples a position of the main window with a position of the plurality of previews, and in response to the user scrolling through the plurality of previews 1320, the position of the main window 1305 moves to match the position of the plurality of previews 1320.]  (NOTE: The user vertical and horizontal navigation are equivalent to the “indication of a user selection.”)
“providing, in response to receiving the indication, for navigating the first participant from the first room to the second room” (paragraph [0152], [0124]).  [Room parameters or other standard spatial audio techniques can be used to create
the effect of a virtual room or space, and  the mixer server assigns a virtual participant to one or more virtual rooms ([0152]).  Vertical navigation user interface 1310 and horizontal navigation user interface 1315 are provided ([0124]).]
Regarding Claims 8 and 17,
Lerner in view of Agarawala teaches all the limitations of parent Claims 1 and 10.
Lerner teaches:
“for each of the plural participants: providing display of a second room preview element within the first room, the second room preview element corresponding to a live preview of a third room of the plural rooms” (paragraph [0160]).  [Virtual rooms or participants are given positions in virtual space, so that nearby virtual rooms or participants can be spatialized, using standard spatialization techniques, but other rooms, too far away to benefit from spatialization, are treated as simple ambient mixes; participants are allowed to move within the virtual room to 'talk to' specific individuals
within the room, for instance by selecting any empty chair, or by navigating in a virtual space, using a standard seat selection interface, or other standard ways of positioning themselves in a virtual space.]
“providing a third audio channel corresponding to audio output of the second room” (paragraph [0049]).  [The client device generates a graphical user interface having one or more indicators and controls for the volume of the virtual stadium, virtual room mix or synthesized sounds; the graphical user interface is one of many standard volume control interfaces, such as a slider or number.]

Response to Arguments
Applicant's arguments filed December 2, 2022 have been fully considered. 

Regarding the rejection under 35 U.S.C. § 103, Applicant argues as follows:
In the Office Action, claims 1-20 were rejected under 35 U.S.C. § 103 over Lerner (U.S. 2020/0225844) in view of Segal (U.S. 2019/0020853). These rejections are respectfully traversed. 

Obviousness has not been established because the cited references do not teach or suggest at least "for each participant of the first plural participants ... providing display of a room preview element within the first room, the room preview element corresponding to a live preview of virtual conferencing between second plural participants within a second room of the plural rooms," as recited in currently amended independent claim 1. 
By way of non-limiting example, Figure 7 of the subject application is reproduced below: (not shown)

For example, paragraph [0078] of the specification describes that "the current room interface 700 depicts three room preview elements 704-708. Each of the room preview elements 704-708 corresponds to a live video-audio feed (e.g., including participants therein) of a respective room within a virtual space which is separate from the current room."

The Office Action directs attention to Figure 13 of Lerner, which is reproduced below for reference: (not shown)
With respect to Lerner, the Office Action at pages 4-5 contends that "a preview video or image is displayed in the virtual wall ([0117]). A horizontal navigation user interface 1315 is provided, with each navigation user interface having a plurality of previews 1320; the system couples a position of the main window with a position of the plurality of previews, and in response to the user scrolling through the plurality of previews 1320, the position of the main window 1305 moves to match the position of the plurality of previews 1320 ([0124]). In the video streaming system, video source 1510 is a live event or broadcast which is being transmitted to the mixer server 1520 over the communications network 1540, and there are separate video servers for the primary event, as well as audio mixing servers for the rooms and crowd ([0140]).] (NOTE: The plurality of previews are equivalent to the 'preview elements' of the first and second rooms, and live event to the 'live preview.')." 
Without conceding the correctness of the above contention, Applicant submits that Lerner 
does not disclose or suggest "for each participant of the first plural participants ... providing display of a room preview element within the first room, the room preview element corresponding to a live preview of virtual conferencing between second plural participants within a second room of the plural rooms," as recited in claim 1 as amended. 

In addition, Segal has been studied but is not seen to overcome the deficiencies of Lerner, considered alone or in any permissible combination. Claim 1 and its dependent claims are therefore believed to be in condition for allowance. Independent claims 10 and 19 include features similar to those discussed above in connection with claim 1 and are believed to be in condition for allowance for at least similar reasons. 
Regarding dependent claims 4 and 13, the Office Action directs attention to paragraph [0051] of Lerner, which describes that "up-down navigation increments or decrements the vertical coordinate of which tile or page being view is displayed" (emphasis added). However, Applicant submits that Lerner does not disclose or suggest "a user-selectable interface element for adjusting the viewport to show the live feed for another portion of the second room," as recited in claims 4 and 13. 

It is respectfully submitted that the claims are in condition for allowance, and notification to that effect is earnestly requested.


Examiner agrees that Lerner does not teach all the limitations of the amendment, but Applicant’s arguments are moot, since the Agarawala reference has been added to the rejection to replace Segal.  Lerner combined with Agarawala teaches all the amended limitations of the claims. Therefore, Claims 1-8, 10-17, and 19-20 remain rejected under 35 U.S.C. § 103.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454